Per Curiam.

The law requires the justice to return the facts, and we consider ourselves as having a more extensive jurisdiction relative to the proceedings in these courts. It has been repeatedly decided, that where there was no evidence in favour of the demand, the judgment must be reversed. Where a fact elearly appears from the evidence on both sides, and there is no question as to the credibility of witnesses, a verdict of a jury will not conclude this court. In the present case, there was no question as to the consideration of the note; its illegality was proved by the witnesses produced by both parties, and their credit was unimpeached. The judgment below must be reversed.
Judgment reversed.